Citation Nr: 0808442	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1976.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
dysthymic disorder, rated as 70 percent disabling; headaches, 
rated as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; left ear hearing loss, rated as noncompensably 
disabling; and scars of the arms and legs, secondary to 
pyoderma, rated as noncompensably disabling.  

2.  A total rating based on individual unemployability due to 
service-connected disability has been in effect since July 
20, 2000.  

3.  The veteran's VA and private physician have indicated 
that the veteran has a history of stroke with hemiparesis 
that requires him to use an electric wheelchair.  

4.  The medical evidence does not demonstrate that the 
veteran has permanent and total service- connected disability 
due to loss of use of one lower extremity or upper extremity, 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  






CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of special adaptive housing or a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this instance the veteran's primary service connected 
disability is psychiatric in nature.  The veteran is 
wheelchair bound due to his residuals of strokes, a non-
service connected disability.  The claims folder includes 
letters from two physicians who state the veteran uses an 
electric wheelchair due to his residuals of stroke.  There is 
no reasonable possibility that any further notice or 
development would result in any evidence demonstrating a 
service connected disorder precluded location or resulted in 
blindness.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

For the reason set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.

Relevant Laws and Regulations.  Specially adapted housing 
under 38 U.S.C.A. § 2101(a).  A certificate of eligibility of 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may be extended to a veteran if the 
following requirements are met:

(a) Service.  Active military, naval or air service.  
(b) Disability.  The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability to:

        (1) The loss of loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or wheelchair, or 
        (2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower, extremity, or 
        (3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of locomotion or 
propulsion as to preclude locomotion without, the aid of 
braces, crutches, canes, or a wheelchair.  
        (4) The loss of loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affection the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
(c) Duplication of benefits.  The assistance referred to 
in this section will not be available to any veteran 
more than once.  
(d) "Preclude locomotion," This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809 (2007).  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101 (b) may be issued to a veteran, if the following 
requirements are met:

(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate 
of eligibility under 38 C.F.R. § 3.809 may be issued a 
certificate under § 3.809.  However, no particular type 
of adaptation, improvement, or structural alteration may 
be provided to the veteran more than once.  
(b)  The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, 
or (2) includes the anatomical loss of loss of use of 
both hands.  
(c) The assistance referred to in this section will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 3.809a (2007).  

An award of financial assistance in acquiring specially 
adapted housing or a special home adaptation grant may not be 
based on a disability for which compensation benefits are in 
effect pursuant to 38 U.S.C.A. § 1151, or for which 
compensation benefits are in effect based on impairments 
involving paired organs and extremities under the provisions 
of 38 U.S.C.A. § 1160 (West 2002) and 38 C.F.R. § 3.383 
(2007).

Factual Background and Analysis.  The veteran seeks specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.  The veteran contends he must use a 
wheelchair and therefore meets the eligibility requirements.  
As set out above, VA provides such assistance when locomotion 
is precluded due to loss of use of both lower extremities due 
to service connected disability.  38 C.F.R. § 3.809(b)(1).  

The veteran's service-connected disabilities include 
dysthymic disorder, rated as 70 percent disabling; headaches, 
rated as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; left ear hearing loss, rated as noncompensably 
disabling; and scars of the arms and legs, secondary to 
pyoderma, rated as noncompensably disabling.  Clearly, he is 
not blind or without use of an upper extremity due to service 
connected disability.  

The pivotal factor in this case is whether a service-
connected disability causes loss of use of one or both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, a cane or a wheelchair.  The Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  Resolution of these issues requires competent 
medical evidence, which can be provided neither by the Board 
nor by the veteran himself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is prohibited from exercising 
its own independent judgment to resolve medical questions) 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (a 
lay person without medical training is not competent to 
comment on medical matters.)  

The veteran has submitted statements from two physicians 
which clearly indicate the veteran has to use an electric 
wheelchair due to his residuals of strokes for which service 
connection has not been established.  Accordingly, the 
preponderance of the evidence is against the claim.  He has 
not acquired the loss of use of his lower extremities due to 
service connected disability. 


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


